DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-14 are currently pending.

Claim Objections
3.	Claim 14 is objected to because of the following informalities:  in line 2, “leaning” should be “lean”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites the limitation "the animal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this phrase be amended to “an animal in need thereof”.  This would rectify the lack of antecedent basis and provide for additional clarity regarding the intended subject of the method.
5.	Claim 14 is indefinite because the metes and bounds of “minimizing loss of lean body mass” are unclear.  It is unclear what amount of loss of lean body mass can occur and still be considered encompassed by “minimizing.”  Thus, the scope of the claim is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-3, 6-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2005/0100584).
	This reference teaches a method for weight loss in animals, including companion animals, dogs, and cats, by orally administering a composition comprising medium chain triglycerides (MCT).  The reference teaches that the MCT is primarily caprylic acid.  The reference teaches that the MCT is used at a concentration of 2 to 25% with amounts such as 7, 13, and 14% specifically exemplified.  The reference teaches that the MCT is added to a nutritionally complete pet food which contains protein, carbohydrates, fat, and fiber.  The reference teaches that the composition can contain an additional ingredient such as carnitine.  The reference also teaches that the composition is administered daily for a period of over a week.  The reference teaches that administration of the composition only results in a minimal amount of lean body mass (see paragraphs 3, 8, 22, 23, 53, 54, 82, 85, and 93 and Tables 1 and 2).
7.	Claim(s) 1, 2, 4, 9-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sommerfeld (US 2018/0279661).
	This reference teaches a method for weight management, burning fat, reducing appetite, and regulating blood sugar levels by orally administering a composition comprising medium chain triglycerides (MCT) to animals such as dogs or cats.  The MCT contains 60% caprylic acid.  The composition contains 30 to 65% of the MCT (see paragraphs 35, 40, 52, 59, 60, 78, 100, 101, and 108).
8.	Claim(s) 1, 2, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry (US 2009/0311267).
	This reference teaches a method for weight loss in humans and other mammals by orally administering a composition comprising 20% MCT which contains caprylic acid.  The composition is administered daily for more than one week.  In addition, the method reduces cholesterol and triglyceride levels (see abstract and paragraphs 15, 22, 23, 46, 50, 60, and 65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claim 1, 4, 5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2005/0100584).
The teachings of this reference are discussed above in paragraph 6.  The reference does not specifically teach using the concentrations of caprylic acid claimed by applicant or the dosage of MCT per kg body weight claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The reference teaches that the MCT in primarily caprylic acid (see paragraph 3). In addition, the reference teaches using a range of concentrations for the MCT in the composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.

10.	No claims are allowed.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655